Citation Nr: 1722926	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-35 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type II (diabetes), rated as 20 percent disabling during the appeal period.   

2.  Entitlement to an increased rating for peripheral neuropathy in the right lower extremity, rated as noncompensable prior to February 2, 2010, and as 20 percent disabling since then.    

3.  Entitlement to an increased rating for peripheral neuropathy in the left lower extremity, rated as noncompensable prior to February 2, 2010, and as 20 percent disabling since then.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  The Veteran appealed the decision in November 2008.  That same month the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  A transcript of the hearing is included in the record.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in February 2017.     

The issues of service connection for lower extremity bilateral sciatica and lower extremity bilateral peripheral vascular disease (PVD) have been raised by the evidence.  In a September 2013 lay statement, the Veteran asserted service connection for sciatica due to back disability.  In a November 2015 VA compensation examination report, it is indicated that peripheral vascular disease (PVD) is a complication of diabetes.  This issue has been previously addressed by the AOJ.  The issue has not been adjudicated by the AOJ since the November 2015 report, however.  The Board does not have jurisdiction over these issues.  Each is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues regarding increased ratings for peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 2, 2010, the Veteran did not need regulation of his activities to manage his diabetes.  

2.  Since February 2, 2010, the Veteran has required insulin, a restricted diet, and regulation of his activities to manage his diabetes.  


CONCLUSIONS OF LAW

1.  Prior to February 2, 2010, the criteria for a disability rating in excess of 20 percent for service-connected diabetes had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  

2.  Since February 2, 2010, the criteria for a 40 percent disability rating for service-connected diabetes have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.   

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.
  
II.  Increased Rating Claim

The Veteran's diabetes has been rated as 20 percent disabling since May 2000.  On September 4, 2007, he filed a claim for increased rating.  In the November 2007 rating decision on appeal, the AOJ denied the claim.  In the decision below, the Board will consider whether a disability rating in excess of 20 percent has been warranted at any time from September 4, 2006, one year prior to the date of claim.  See 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Diabetes mellitus is rated under Diagnostic Code (DC) 7913 of 38 C.F.R. § 4.119.  This provision authorizes compensable ratings of 10, 20, 40, 60, and 100 percent.  As the Veteran's diabetes has been rated as 20 percent disabling throughout the appeal period, the Board will address whether a 40 percent rating or higher is warranted.  Under DC 7913, a 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities based on clinical findings by a medical professional).  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The evidence of record dated since September 2006 consists of lay assertions from the Veteran, VA and private treatment records, and VA compensation examination reports dated in December 2006, April 2008, February 2010, September 2011, and November 2015.  This evidence indicates that the Veteran uses insulin for his diabetes, and is directed to follow a restricted diet.  Additionally, the evidence dated since February 2, 2010 indicates that the Veteran has required regulation of his activities to manage his diabetes.     




	Prior to February 2, 2010

The December 2006 VA examiner noted insulin use but found no relevant symptoms, to include ketoacidosis or hypoglycemia, and indicated that the Veteran did not follow a diabetic diet.  The report did not indicate regulation of activities.  The examiner described the diabetes as uncontrolled, and found the Veteran noncompliant with diet and exercise.  The April 2008 VA examiner noted insulin use and "fair glycemic control."  The examiner found no episodes of ketoacidosis or hypoglycemia.  The examiner stated that the Veteran was on a restricted diet, but did not have regulation of his activities.  The examiner noted diabetic care visits every three months.  The examiner concluded that the Veteran's "diabetes would not significantly impair his performance in his usual work or leisure activities."  Further, private and VA treatment records dated during this period do not indicate that medical professionals directed regulation of activities to manage diabetic symptoms.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Rather, the Veteran's private diabetic provider indicated in records received in December 2008 and January 2009 that exercise was recommended for management of diabetic symptoms, and that the Veteran had joined a "move program."  The Veteran confirmed his involvement in this program during his November 2008 DRO hearing.  The VA treatment records dated prior to February 2010 also note repeatedly that the Veteran should exercise to manage his symptoms.  

	From February 2, 2010

Since February 2, 2010, the evidence has been in equipoise regarding whether the criteria for a 40 percent rating have been met.  See Gilbert and Alemany, both supra.  As with the evidence dated earlier, this evidence demonstrates continued use of insulin and a restricted diabetic diet.  The division in the evidence is found with regard to the third criterion addressing a 40 percent rating under DC 7913 - whether medical evidence indicates that regulation of the Veteran's activities is necessary to manage his diabetes.  

On the one hand, the November 2015 examiner found that the Veteran did not "require regulation of activities as part of medical management of diabetes mellitus."  This finding is strengthened by the representative's statement in March 2016, that the Veteran's "activities are not regulated at this time."  On the other hand, two other VA examiners found regulation of activities necessary.  After noting insulin use and restriction to a diabetic diet, the February 2, 2010 VA examiner indicated that the Veteran avoided strenuous activities to avoid a hypoglycemic reaction.  The examiner found that diabetes "[l]imited physical ability and tolerance."  Further, the September 2011 VA examiner, who also noted insulin use and a restricted diet, found regulation of activities necessary based on evidence of "frequent use of finger sticks."  The treatment records further cloud the issue regarding regulation of activities.  Certain records indicate no such regulation was necessary (see e.g., private record dated in October 2014, and VA record dated in July 2015 noting recommended "move program" exercises), while other records indicate such regulation was directed (see e.g., private record dated in September 2016).  

In sum, the evidence is in equipoise since February 2, 2010 regarding whether regulation of the Veteran's activities is medically directed to manage diabetes.  Therefore, the Board cannot find that a preponderance of the evidence is against the assignment of a higher rating.  See Alemany and Gilbert, both supra.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt, and grant an increased rating to 40 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

However, the Board finds unwarranted the next-highest rating under DC 7913 of 60 percent.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  See 38 C.F.R. § 4.119.  Neither the VA reports dated from December 2006 to November 2015 nor the private and VA treatment records indicates that the Veteran's diabetes has caused episodes of ketoacidosis.  VA treatment records dated in 2012 and 2013 indicate treatment for hypoglycemia.  However, none of this evidence indicates that the Veteran had been hospitalized for hypoglycemic reactions.  Each of the VA reports indicates, moreover, visitation to a diabetic care provider less than twice monthly - the April 2008 examiner indicated visits every three months, the February 2010 examiner indicated visits every three to six months, while the September 2011 and November 2015 examiners found visits less than twice per month.  See 38 C.F.R. § 4.119.   

In assessing the claim, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as those associated with a diabetic reaction (e.g., low energy).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the nature and extent of his disability is beyond his capacity to observe or sense.  Diabetes is an internal pathology involving the endocrine system.  The question regarding whether he experiences ketoacidosis or hypoglycemic reactions are medical matters beyond his capacity to observe.  These matters, and questions regarding hospitalization and frequency of visits to a diabetic care provider, are best evidenced by medical insight, analysis, and documentation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the medical evidence is more credible on these questions.  As such, the preponderance of the evidence is against assigning higher disability ratings here.  


ORDER

The claim for increased rating for diabetes is denied prior to February 2, 2010.  

From February 2, 2010, a 40 percent rating for diabetes is granted, subject to laws and regulations governing the payment of monetary awards.  


REMAND

The Veteran is separately rated for several disorders that have been found to be complications of his diabetes.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  Compensable evaluations have been assigned for the lower extremity peripheral neuropathy addressed here, and for upper extremity peripheral neuropathy, hypertension, kidney disability, eye disability, foot and toe disabilities, and erectile dysfunction.   

A remand of the increased rating claims for lower extremity neuropathy is necessary because the claims are inextricably intertwined with the issue referred to the AOJ regarding PVD.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001). 

To determine the nature and severity of neuropathy disability in the Veteran's legs, a decision must be made regarding whether lower extremity PVD is service connected and, if not, whether the disabling effects of PVD can be differentiated from the disabling effects of service-connected peripheral neuropathy.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (in rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  The current record is not sufficiently developed to address this question.  Indeed, medical findings throughout the appeal period indicate significant interaction among diabetes, PVD, and neuropathy.  This is particularly noted in the November 2015 VA compensation examination reports and in October 2014 reports from a private physician.    

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records.

2.  Schedule a VA examination to determine the current severity of the service-connected lower extremity peripheral neuropathy.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

In assessing the severity, the examiner should address whether the paralysis in the legs (at any time since September 2006) has been moderately severe or severe.   

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the February 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The increased rating claims for peripheral neuropathy should not be readjudicated until the intertwined issue regarding lower extremity PVD has been finally decided.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


